 

[CBS Logo]

51 West 52nd Street

New York, NY 10019

 

 

 

Susan C. Gordon

c/o CBS Corporation

51 West 52nd Street

New York, NY 10019

 

Dear Susan:

as of March 1, 2007

 

CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions:

1.          Term. The term of your employment under this Agreement shall
commence on March 1, 2007 and, unless terminated by CBS or you pursuant to
paragraph 8 or because of your death or Disability (as defined below), shall
continue through and until February 28, 2010. The period from March 1, 2007
through February 28, 2010 is referred to as the “Term” notwithstanding any
earlier termination of your employment for any reason.

2.              Duties. You agree to devote your entire business time, attention
and energies to the business of CBS. You will be Senior Vice President,
Controller and Chief Accounting Officer, and you agree to perform all duties
reasonable and consistent with that office as the President and Chief Executive
Officer of CBS (the “CEO”) or other individual designated by the CEO may assign
to you from time to time.

 

3.

Compensation.

(a)          Salary. For all the services rendered by you in any capacity under
this Agreement, CBS agrees to pay you base salary (“Salary”) during the Term of
this Agreement at the rate of Seven Hundred Eighty-Eight Thousand Two Hundred
Dollars ($788,200) per annum, less applicable deductions and withholding taxes,
in accordance with CBS’s payroll practices as they may exist from time to time.
During the Term of this Agreement, your Salary may be increased, and such
increase, if any, shall be made at a time, and in an amount, that CBS shall
determine in its sole discretion.

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 2

 

 

(b)          Bonus Compensation. You also shall be eligible to receive annual
bonus compensation (“Bonus”) during your employment with CBS under this
Agreement, determined and payable as follows:

 

(i)

Your Bonus for each calendar year during your employment with CBS under this
Agreement will be determined in accordance with the guidelines of the CBS Senior
Executive Short-Term Incentive Program (the “STIP”), as such guidelines may be
amended from time to time without notice in the sole discretion of CBS.

 

(ii)

Your target bonus (“Target Bonus”) for each of those calendar years shall be 50%
of your Salary as in effect on November 1st of such year or the last day of the
Term, if earlier. Your Bonus for any of those calendar years may be subject to
proration for the portion of such calendar year that you were employed by CBS.

 

(iii)

In exercising its negative discretion to determine the amount of Bonus that you
will receive under the STIP for any calendar year or portion thereof during your
employment under this Agreement (assuming the targets established for such
period have been achieved), the CBS compensation Committee will take into
consideration the amount of your Target Bonus for such period but only to the
extent that such consideration is consistent with the terms of the STIP and
Section 162(m) of the Internal Revenue Code of 1986, as amended, including any
successor law thereto and the rules and regulations promulgated thereunder.

 

(iv)

Your Bonus for any calendar year shall be payable, less applicable deductions
and withholding taxes, by February 28th of the following year.

(c)          Long-Term Incentive Compensation. You shall be eligible to receive
annual grants of long-term incentive compensation under the CBS long-term
management incentive plan as may be amended from time to time without notice in
the sole discretion of CBS. You shall have a “Target” long-term incentive value
equal to 1 Million One Hundred Thousand Dollars ($1,100,000). The precise
amount, form and timing of any such long-term incentive award, if any, shall be
determined in the sole discretion of the CBS Compensation Committee.

 

4.            Benefits. You shall participate in such vacation, medical, dental,
life insurance, long-term disability insurance, retirement, long-term incentive
and other plans as CBS may have or establish from time to time and in which you
would be entitled to participate under the terms of the plan. This provision,
however, shall not be construed to either require CBS to establish any welfare,
compensation or long-term

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 3

 

 

incentive plans, or to prevent the modification or termination of any plan once
established, and no action or inaction with respect to any plan shall affect
this Agreement.

5.          Business Expenses. During your employment under this Agreement, CBS
shall reimburse you for such reasonable travel and other expenses incurred in
the performance of your duties as are customarily reimbursed to CBS executives
at comparable levels.

 

6.

Non-Competition, Confidential Information, Etc.

(a)         Non-Competition. You agree that your employment with CBS is on an
exclusive basis and that, while you are employed by CBS, or any of its
subsidiaries you will not engage in any other business activity which is in
conflict with your duties and obligations (including your commitment of time)
under this Agreement. You further agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate in
(or negotiate or sign any agreement to engage in or participate in), whether as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for, any business which at such time competitive with any business,
division, operation or other activity of CBS, or any of its subsidiaries
(x) with respect to which you had any responsibility, involvement or
supervision, (y) with respect to which you had access to any Confidential
Information (as defined below) that could benefit such competitor’s business or
harm CBS’ business or (z) where you would provide services of the same or
similar nature as services performed by you for CBS; provided, that this
provision shall not prevent you from investing as less than a one (1%) percent
stockholder in the securities of any company listed on a national securities
exchange or quoted on an automated quotation system. The Non-Compete Period
shall cover the period during your employment with CBS and shall continue
following the termination of your employment for any reason, including by
expiration of this Agreement for the greater of: (i) six (6) months; or (ii) for
so long as any payments are made to you pursuant to paragraph 8(d) subject to
CBS’s acceptance of your written request pursuant to paragraph 6(j) which
relates to the opportunity to request that CBS in its sole discretion terminate
your obligations under this paragraph 6(a) in exchange for waiving your right to
certain compensation and benefits.

(b)          Confidential Information. You agree that, during the Term and at
any time thereafter, (i) you shall not use for any purpose other than the duly
authorized business of CBS, or disclose to any third party, any information
relating to CBS, or any of CBS’s affiliated companies which is non-public,
confidential or proprietary to CBS or any of CBS’s affiliated companies
(“Confidential Information”), including any trade secret or any written
(including in any electronic form) or oral communication incorporating
Confidential Information in any way (except as may be required by law or in the
performance of your duties under this Agreement consistent with CBS’s policies);

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 4

 

 

and (ii) you will comply with any and all confidentiality obligations of CBS to
a third party, whether arising under a written agreement or otherwise.
Information shall not be deemed Confidential Information which (x) is or becomes
generally available to the public other than as a result of a disclosure by you
or at your direction or by any other person who directly or indirectly receives
such information from you, or (y) is or becomes available to you on a
non-confidential basis from a source which is entitled to disclose it to you.

 

(c)          No Solicitation, Etc. You agree that, while employed by CBS and for
the greater of twelve (12) months thereafter or for so long as CBS is making any
payments, to you pursuant to paragraph 8(d), you shall not, directly or
indirectly:

 

(i)

employ or solicit the employment of any person who is then or has been within
twelve (12) months prior thereto, an employee of CBS, or any of CBS’s affiliated
companies; or

 

(ii)

do any act or thing to cause, bring about, or induce any interference with,
disturbance to, or interruption of any of the then-existing relationships
(whether or not such relationships have been reduced to formal contracts) of
CBS, or any of CBS’s affiliated companies with any customer, employee,
consultant or supplier.

(d)          CBS Ownership. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services during your employment with CBS, and/or any of CBS’s affiliated
companies and any works in progress resulting from such services, shall be
works-made-for-hire and CBS shall be deemed the sole owner throughout the
universe of any and all rights of every nature in such works, whether such
rights are now known or hereafter defined or discovered, with the right to use
the works in perpetuity in any manner CBS determines in its sole discretion
without any further payment to you. If, for any reason, any of such results and
proceeds are not legally deemed a work-made-for-hire and/or there are any rights
in such results and proceeds which do not accrue to CBS under the preceding
sentence, then you hereby irrevocably assign and agree to assign any and all of
your right, title and interest thereto, including, without limitation, any and
all copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
CBS shall have the right to use the work in perpetuity throughout the universe
in any manner CBS determines in its sole discretion without any further payment
to you. You shall, as may be requested by CBS from time to time, do any and all
things which CBS may deem useful or desirable to establish or document CBS’s
rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright, trademark and/or patent applications,
assignments or similar documents and, if you are

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 5

 

 

unavailable or unwilling to execute such documents, you hereby irrevocably
designate the President and CEO, CBS Corporation or his designee as your
attorney-in-fact with the power to execute such documents on your behalf. To the
extent you have any rights in the results and proceeds of your services under
this Agreement that cannot be assigned as described above, you unconditionally
and irrevocably waive the enforcement of such rights. This paragraph 6(d) is
subject to, and does not limit, restrict, or constitute a waiver by CBS of any
ownership rights to which CBS may be entitled by operation of law by virtue of
being your employer.

 

(e)

Litigation.

 

(i)

You agree that during the Term, and for the greater of: (i) twelve (12) months
thereafter; or (ii) during the pendency of any litigation or other proceeding,
(x) you shall not communicate with anyone (other than your own attorneys and tax
advisors), except to the extent necessary in the performance of your duties
under this Agreement, with respect to the facts or subject matter of any pending
or potential litigation, or regulatory or administrative proceeding involving
CBS, or any of CBS’s affiliated companies, other than any litigation or other
proceeding in which you are a party-in-opposition, without giving prior notice
to CBS or its counsel; and (y) in the event that any other party attempts to
obtain information or documents from you with respect to such matters, either
through formal legal process such as a subpoena or by informal means such as
interviews, you shall promptly notify CBS’s counsel before providing any
information or documents.

 

(ii)

You agree to cooperate with CBS and its attorneys, both during and after the
termination of your employment, in connection with any litigation or other
proceeding arising out of or relating to matters in which you were involved
prior to the termination of your employment. Your cooperation shall include,
without limitation, providing assistance to CBS’s counsel, experts or
consultants, and providing truthful testimony in pretrial and trial or hearing
proceedings. In the event that your cooperation is requested after the
termination of your employment, CBS will (x) seek to minimize interruptions to
your schedule to the extent consistent with its interests in the matter; and (y)
reimburse you for all reasonable and appropriate out-of-pocket expenses actually
incurred by you in connection with such cooperation upon reasonable
substantiation of such expenses.

 

(iii)

You agree that during the Term and at any time thereafter, to the fullest extent
permitted by law, you will not testify voluntarily in

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 6

 

 

any lawsuit or other proceeding which directly or indirectly involves CBS, or
any of CBS’s affiliated companies, or which may create the impression that such
testimony is endorsed or approved by CBS, or any of CBS’s affiliated companies,
without advance notice (including the general nature of the testimony) to and,
if such testimony is without subpoena or other compulsory legal process the
approval of, the Executive Vice President and General Counsel, CBS Corporation.

(f)           No Right to Give Interviews or Write Books, Articles, Etc. During
the Term, except as authorized by CBS, you shall not (i) give any interviews or
speeches, or (ii) prepare or assist any person or entity in the preparation of
any books, articles, television or motion picture productions or other
creations, in either case, concerning CBS, or any of CBS’s affiliated companies
or any of their respective officers, directors, agents, employees, suppliers or
customers.

(g)          Return of Property. All documents, data, recordings, or other
property, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for you and utilized by you in the
course of your employment with CBS shall remain the exclusive property of CBS.
In the event of the termination of your employment for any reason, CBS reserves
the right, to the extent permitted by law and in addition to any other remedy
CBS may have, to deduct from any monies otherwise payable to you the following:
(i) all amounts you may owe to CBS, or any of CBS’s affiliated companies at the
time of or subsequent to the termination of your employment with CBS; and (ii)
the value of the CBS property which you retain in your possession after the
termination of your employment with CBS. In the event that the law of any state
or other jurisdiction requires the consent of an employee for such deductions,
this Agreement shall serve as such consent.

(h)          Non-Disparagement. You agree that, during the Term and for twelve
(12) months thereafter, you shall not, in any communications with the press or
other media or any customer, client or supplier of CBS, or any of CBS’s
affiliated companies, criticize, ridicule or make any statement which disparages
or is derogatory of CBS, or any of CBS’s affiliated companies or any of their
respective directors or senior officers.

(i)           Injunctive Relief. CBS has entered into this Agreement in order to
obtain the benefit of your unique skills, talent, and experience. You
acknowledge and agree that any violation of paragraphs 6(a) through (h) of this
Agreement will result in irreparable damage to CBS, and, accordingly, CBS may
obtain injunctive and other equitable relief for any breach or threatened breach
of such paragraphs, in addition to any other remedies available to CBS.

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 7

 

 

(j)           Survival; Modification of Terms. Your obligations under paragraphs
6(a) through (i) shall remain in full force and effect for the entire period
provided therein notwithstanding the termination of your employment under this
Agreement for any reason or the expiration of the Term; provided, however, that
your obligations under paragraph 6(a) (but not under any other provision of this
Agreement) shall cease if: (x) CBS terminates your employment without Cause and
(y) you provide CBS a written notice indicating your desire to waive your right
to receive, or to continue to receive, termination payments and benefits under
paragraph 8(d)(i) through (iii), and (z) CBS notifies you that it has, in its
sole discretion, accepted your request. You and CBS agree that the restrictions
and remedies contained in paragraphs 6(a) through (i) are reasonable and that it
is your intention and the intention of CBS that such restrictions and remedies
shall be enforceable to the fullest extent permissible by law. If a court of
competent jurisdiction shall find that any such restriction or remedy is
unenforceable but would be enforceable if some part were deleted or the period
or area of application reduced, then such restriction or remedy shall apply with
the modification necessary to make it enforceable. You acknowledge that CBS
conducts its business operations around the world and has invested considerable
time and effort to develop the international brand and goodwill associated with
the “CBS” name. To that end, you further acknowledge that the obligations set
forth in this paragraph 6 are by necessity international in scope and necessary
to protect the international operations and goodwill of CBS and its affiliated
companies.

7.            Disability. In the event that you become “disabled” within the
meaning of such term under CBS’s Short-Term Disability (“STD”) program and its
Long-Term Disability (“LTD”) program while employed during the Term (such
condition is referred to as a “Disability”), you will receive compensation under
the STD program in accordance with its terms. Thereafter, you will be eligible
to receive benefits under the LTD program in accordance with its terms. If you
have not returned to work by December 31st of a calendar year during the Term,
you will receive bonus compensation for the calendar year(s) during the Term in
which you receive compensation under the STD program, determined as follows:

 

(i)

for the portion of the calendar year from January 1st until the date on which
you first receive compensation under the STD program, bonus compensation shall
be determined in accordance with the STIP (i.e., based upon CBS’s achievement of
its goals and CBS’s good faith estimate of your achievement of your personal
goals) and prorated for such period; and

 

(ii)

for any subsequent portion of that calendar year and any portion of the
following calendar year in which you receive compensation under the STD program,
bonus compensation shall be in an amount equal to your Target Bonus and prorated
for such period(s).

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 8

 

 

Subject to paragraph 19 hereof, bonus compensation under this paragraph 7 shall
be paid, less applicable deductions and withholding taxes, by February 28th of
the year(s) following the year as to which such bonus compensation is payable.
You will not receive bonus compensation for any portion of the calendar year(s)
during the Term while you receive benefits under the LTD program. For the
periods that you receive compensation and benefits under the STD and LTD
programs, such compensation and benefits and the bonus compensation provided
under this paragraph 7 are in lieu of Salary and Bonus under paragraphs 3(a) and
(b).

 

8.

Termination.

(a)          Termination for Cause. CBS may, at its option, terminate your
employment under this Agreement forthwith for Cause and thereafter shall have no
further obligations under this Agreement, including, without limitation, any
obligation to pay Salary or Bonus or provide benefits. Cause shall mean:
(i) dishonesty; (ii) embezzlement, fraud or other conduct which would constitute
a felony or a misdemeanor involving fraud or perjury; (iii) willful unauthorized
disclosure of Confidential Information; (iv) your failure to obey a material
lawful directive that is appropriate to your position from an executive(s) in
your reporting line; (v) your failure to comply with the written policies of
CBS, including the CBS Business Conduct Statement or successor conduct statement
as they apply from time to time; (vi) your material breach of this Agreement
(including any representations herein); (vii) your failure (except in the event
of your Disability) or refusal to substantially perform your material
obligations under this Agreement; (viii) willful failure to cooperate with a
bona fide internal investigation or investigation by regulatory or law
enforcement authorities or the destruction or failure to preserve documents or
other material reasonably likely to be relevant to such an investigation, or the
inducement of others to fail to cooperate or to destroy or fail to produce
documents or other material; or (ix) conduct which is considered an offense
involving moral turpitude under federal, state or local laws, or which might
bring you to public disrepute, scandal or ridicule or reflect unfavorably upon
any of CBS’s businesses or those who conduct business with CBS and its
affiliated entities. CBS will give you written notice prior to terminating your
employment pursuant to (iv), (v), (vi), (vii), (viii) or (ix) of this paragraph
8(a), setting forth the nature of any alleged failure, breach or refusal in
reasonable detail and the conduct required to cure. Except for a failure, breach
or refusal which, by its nature, cannot reasonably be expected to be cured, you
shall have ten (10) business days from the giving of such notice within which to
cure any failure, breach or refusal under (iv), (v), (vi), (vii), (viii) or (ix)
of this paragraph 8(a); provided, however, that, if CBS reasonably expects
irreparable injury from a delay of ten (10) business days, CBS may give you
notice of such shorter period within which to cure as is reasonable under the
circumstances.

(b)          Good Reason Termination. You may terminate your employment under
this Agreement for Good Reason at any time during the Term by written notice to

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 9

 

 

CBS no more than thirty (30) days after the occurrence of the event constituting
Good Reason. Such notice shall state an effective date no earlier than thirty
(30) business days after the date it is given, provided, that CBS may set an
earlier effective date for your resignation at any time after receipt of your
notice. CBS shall have ten (10) business days from the receipt of your notice
within which to cure and, in the event of such cure, your notice shall be of no
further force or effect. Good Reason shall mean without your consent (other than
in connection with the termination or suspension of your employment or duties
for Cause or in connection with your Disability): (i) the requirement that you
report to an executive at a level lower than the level of the executive to whom
you currently report; (ii) the material breach by CBS of its obligations under
this Agreement, including a material reduction in the scope of your
responsibilities, a reduction in title, or a reduction in your base
compensation; or (iii) the requirement that you relocate outside of the
metropolitan area you currently are employed in.

(c) Termination Without Cause. CBS may terminate your employment under this
Agreement without Cause at any time during the Term by written notice to you.

(d)          Termination Payments/Benefits. In the event that your employment
terminates under paragraph 8(b) or 8(c) during the Term hereof, subject to
paragraph 19 and to the conditions set forth in paragraph 8(h) below, you shall
thereafter receive, less applicable withholding taxes:

 

(i)

an amount equal to eighteen (18) months of your then current base salary plus
eighteen (18) months of your then current Target Bonus, paid in accordance with
CBS’s then effective payroll practices;

 

(ii)

medical and dental insurance coverage provided under company paid COBRA benefits
at no cost to you (except as hereafter described) pursuant to benefit plans
determined by CBS for a period of eighteen (18) months, or if earlier, the date
on which you become eligible for medical and dental coverage from a third party;
provided, that, during the period that CBS provides you with this coverage, an
amount equal to the applicable COBRA premiums (or such other amounts as may be
required by law) will be included in your income for tax purposes to the extent
required by law and CBS may withhold taxes from your compensation for this
purpose; provided, further, that you may elect to continue your medical and
dental insurance coverage under COBRA at your own expense for the balance, if
any, of the period required by law; provided, further, to the extent that CBS is
unable to continue such benefits because of underwriting on the plan term

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 10

 

 

or if such continuation would violate Code Section 105(h), CBS shall provide you
with economically equivalent benefits determined on an after-tax basis (to the
extent such benefit was non-taxable); and

 

(iii)

The following with respect to long-term incentive awards granted to you under
the CBS 2004 Long-Term Management Incentive Plan and any predecessor or
successor CBS Corporation Long-Term Management Incentive Plans (the “LTMIP”):

 

 

a.

All awards of stock options that have not vested and become exercisable on the
date of such termination but that would otherwise vest on or before the end of
an eighteen (18) month period thereafter shall accelerate and vest immediately
on the date of termination, and will continue to be exercisable until the
earliest of: (i) eighteen (18) months following the termination date, (ii) their
expiration date; or (iii) the latest date permitted to avoid implementation of
tax or penalties under the provisions of Section 409A of the Internal Revenue
Code and the regulations and guidance promulgated thereunder (collectively,
“Code Section 409A”).

 

b.

All awards of stock options that have previously vested and become exercisable
by the date of such termination shall remain exercisable for the later of:
(i) eighteen (18) months after the termination date; or (ii) in the event that
you qualify for “Retirement” as set forth in the LTMIP, then for such longer
period as provided therein; provided, however, that in no event shall the
exercise period extend beyond the earlier of: (x) their expiration date; or
(y) the latest date permitted to avoid implementation of tax or penalties under
the provisions of Code Section 409A.

 

c.

All awards of restricted shares and performance-based restricted share units
(“RSUs”) that would otherwise vest on or before the end of an eighteen (18)
month period thereafter shall accelerate and vest immediately on the date of
termination.

 

d.

All awards of RSUs that were not subject to performance-based vesting criteria
that would otherwise vest on or before the eighteen (18) month period thereafter
shall accelerate and vest immediately on the date of the termination, provided,
that, in no event shall any RSUs fully vest in less than three (3) years.

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 11

 

 

You shall be required to mitigate the amount of any payment provided for in (i)
of this paragraph 8(d) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source,
including, without limitation, salary, sign-on or annual bonus compensation,
consulting fees, and commission payments, provided, that mitigation shall not be
required, and no reduction for other compensation shall be made, during the
first six (6) months after the termination of your employment. You agree to
advise CBS immediately and in writing of any employment for which you are
receiving such payments and to provide documentation of as requested by CBS with
respect to such employment. The payments provided for in (i) above are in lieu
of any other severance or income continuation or protection under any CBS plan
that may now or hereafter exist.

(e)          Renewal Notice / Non-Renewal. CBS shall notify you six (6) months
prior to the expiration of this Agreement in writing if it intends to continue
your employment beyond the expiration of the Term. If you are notified that CBS
does intend to continue your employment, then you agree that you shall negotiate
exclusively with CBS for the first 90 days following such notification. Nothing
contained herein shall obligate CBS to provide an increase to your compensation
hereunder upon such renewal. If you remain employed beyond the end of the Term
but have not entered into a new contractual relationship with CBS, or any of
CBS’s affiliated companies, your continued employment shall be “at will” and on
such terms and conditions as CBS may at the time establish, and either party,
during such period, may terminate your employment at any time, provided, that if
CBS terminates your employment during such period without cause, you shall
become eligible to receive severance under the then current CBS severance policy
applicable to executives at your level subject to the terms of such severance
policy including your execution of a release in favor of CBS.

(f)           Termination of Benefits. Notwithstanding anything in this
Agreement to the contrary (except as otherwise provided in paragraph 8(d) with
respect to medical and dental benefits), participation in all CBS benefit plans
and programs (including, without limitation, vacation accrual, all retirement
and related excess plans and LTD) will terminate upon the termination of your
employment except to the extent otherwise expressly provided in such plans or
programs and subject to any vested rights you may have under the terms of such
plans or programs. The foregoing shall not apply to the LTMIP and, after the
termination of your employment, your rights under the LTMIP shall be governed by
the terms of the LTMIP award agreements or certificates and the applicable LTMIP
plans.

(g)          Resignation from Official Positions. If your employment with CBS
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with CBS,
or any of CBS’s affiliated companies and all board seats or other positions in
other entities you held on behalf of CBS. If, for any reason, this paragraph
8(g) is deemed insufficient to effectuate such resignation, you agree to
execute, upon the request of CBS, any

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 12

 

 

documents or instruments which CBS may deem necessary or desirable to effectuate
such resignation or resignations, and you hereby authorize the Secretary and any
Assistant Secretary of CBS to execute any such documents or instruments as your
attorney-in-fact.

(h)          Release and Compliance with Paragraph 6. Notwithstanding any
provision herein to the contrary, CBS shall require that, prior to payment of
any amount or provision of any benefit pursuant to paragraph 8(d), you shall
have executed a general release in favor of CBS and its affiliated companies in
a form satisfactory to CBS. In addition, the payments and benefits described in
paragraph 8(d) shall immediately cease, and CBS shall have no further
obligations to you with respect thereto, in the event that you materially breach
any provision of paragraph 6 hereof.

9.            Death. In the event of your death prior to the end of the Term
while actively employed, your beneficiary or estate shall receive (i) your
Salary up to the date on which the death occurs; (ii) any Bonus earned in the
prior year but not yet paid; and (iii) bonus compensation for the calendar year
in which the death occurs, determined in accordance with the STIP (i.e., based
upon CBS’s achievement of its goals and CBS’s good faith estimate of your
achievement of your personal goals) and pro-rated for the portion of the year
through the date of death, payable, less applicable deductions and withholding
taxes, by February 28th of the following year. In the event of your death after
the termination of your employment while you are entitled to receive
compensation under paragraph 8(d), your beneficiary or estate shall receive
(x) any Salary payable under paragraph 8(d)(i) up to the date on which the death
occurs; and (y) bonus compensation for the calendar year in which the death
occurs in an amount equal to your Target Bonus and pro-rated for the portion of
the year through the date of death, payable, less applicable deductions and
withholding taxes, by February 28th of the following year.

10.           No Acceptance of Payments. You represent that you have not
accepted or given nor will you accept or give, directly or indirectly, any
money, services or other valuable consideration from or to anyone other than CBS
for the inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by CBS, or any of CBS’s
affiliated companies.

11.           Equal Opportunity Employer; Employee Statement of Business
Conduct. You recognize that CBS is an equal opportunity employer. You agree that
you will comply with CBS policies regarding employment practices and with
applicable federal, state and local laws prohibiting discrimination on the basis
of race, color, sex, religion, national origin, citizenship, age, marital
status, sexual orientation, disability or veteran status. In addition, you agree
that you will comply with the CBS Business Conduct Statement.

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 13

 

 

12.           Notices. All notices under this Agreement must be given in
writing, by personal delivery or by mail, at the parties’ respective addresses
shown on this Agreement (or any other address designated in writing by either
party), with a copy, in the case of CBS, to the attention of the Executive Vice
President, General Counsel, CBS. Any notice given by mail shall be deemed to
have been given three days following such mailing.

13.           Assignment. This is an Agreement for the performance of personal
services by you and may not be assigned by you or CBS except that CBS may assign
this Agreement to any affiliated company of or any successor in interest to CBS.

14.           New York Law, Etc. You acknowledge that this Agreement has been
executed, in whole or in part, in New York, and your employment duties are
primarily performed in New York. Accordingly, you agree that this Agreement and
all matters or issues arising out of or relating to your CBS employment shall be
governed by the laws of the State of New York applicable to contracts entered
into and performed entirely therein.

15.           No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on CBS or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

16.           Entire Understanding. This Agreement contains the entire
understanding of the parties hereto relating to the subject matter contained in
this Agreement, and can be changed only by a writing signed by both parties.

17.           Void Provisions. If any provision of this Agreement, as applied to
either party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

18.           Supersedes Prior Agreements. With respect to the period covered by
the Term, this Agreement supersedes and cancels all prior agreements relating to
your employment by CBS, or any of CBS’s affiliated companies.

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 14

 

 

19.          Deductions and Withholdings, Payment of Deferred Compensation –
409A.

(a)          The intent of the parties is that payments and benefits under this
Agreement comply with Code Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. If
you notify CBS (with specificity as to the reason therefor) that you believe
that any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause you to incur any additional tax or
interest under Code Section 409A and CBS concurs, or CBS (without any obligation
whatsoever to do so) independently makes such determination, CBS shall, after
consulting with you, use reasonable efforts to reform such provision to the
extent possible to comply with Code Section 409A; provided that such
modification shall, to the maximum extent practicable, maintain the original
intent and economic benefit to you and CBS of the applicable provision without
violating the provisions of Code Section 409A; and further provided that if CBS,
in its sole discretion, determines that reformation or modification is not
practical, CBS is under no obligation whatsoever to make such reformation or
modification.

 

(b)          Notwithstanding any provision to the contrary in this Agreement and
subject to (c) below, if you are deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is required to be delayed in compliance with Code Section 409A(a)(2)(B)
such payment or benefit shall not be made or provided (subject to the last
sentence hereof) prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of your “separation from service” (as such term is
defined under Code Section 409A) or (ii) the date of your death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to you immediately in a lump sum less applicable withholding, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to you that would not be required to
be delayed if the premiums therefore were paid by you, you shall pay the full
cost of premiums for such welfare benefits during the Delay Period and CBS shall
pay you an amount equal to the amount of such premiums paid by you during the
Delay Period promptly after its conclusion.

 

(c)          In no event whatsoever (including, but not limited to as a result
of paragraph (a) or paragraph (b) above or otherwise) shall CBS be liable for
any tax, interest or penalties that may be imposed on you by Code Section 409A
or any damages for failing to comply with Section 409A or (a) or (b) above. You
acknowledge that you

 

--------------------------------------------------------------------------------



Susan C. Gordon

March 1, 2007

Page 15

 

 

have been advised to obtain independent legal, tax or other counsel in
connection with Code Section 409A.

20.           Arbitration. If any disagreement or dispute whatsoever shall arise
between the parties concerning this Agreement (including the documents
referenced herein) or your employment with CBS, the parties hereto agree that
such disagreement or dispute shall be submitted to arbitration before the
American Arbitration Association (“AAA”), and that a neutral arbitrator will be
selected in a manner consistent with its Employment Arbitration Rules and
Mediation Procedures (“Rules”). Such arbitration shall be confidential and
private and conducted in accordance with the Rules. Any such arbitration
proceeding shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators). The parties agree that the arbitrator shall have
no authority to award any punitive or exemplary damages and waive, to the full
extent permitted by law, any right to recover such damages in such arbitration.
Each party shall bear its respective costs (including attorney’s fees, and there
shall be no award of attorney’s fees). Judgment upon the final award rendered by
such arbitrator, after giving effect to the AAA internal appeals process, may be
entered in any court having jurisdiction thereof. Notwithstanding anything
herein to the contrary, CBS shall be entitled to seek injunctive, provisional
and equitable relief in a court proceeding as a result of your alleged violation
of the terms of Section 6 of this Agreement, and you hereby consent and agree to
exclusive personal jurisdiction in any state or federal court located in the
City of New York, Borough of Manhattan.

 

[signature page to follow]

 

--------------------------------------------------------------------------------



If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of CBS; after this Agreement has been executed by CBS and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.

 

 

Very truly yours,

 

 

CBS CORPORATION

 

 

 

By: /s/ Anthony G. Ambrosio

 

Name:

Anthony G. Ambrosio

 

Title:

Executive Vice President,

 

Human Resources and

 

Administration

 

ACCEPTED AND AGREED:

 

 

/s/ Susan C. Gordon

 

Susan C. Gordon

 

Dated: March 29, 2007

 

 

 

 

 

 